 



EXHIBIT 10.1
INCREMENTAL FACILITY AMENDMENT
     INCREMENTAL FACILITY AMENDMENT, dated as of November 2, 2007 (this
“Amendment”) among CLEARWIRE CORPORATION, a Delaware corporation (the
“Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in
such capacity, the “Administrative Agent”) and as a Tranche C Term Lender (as
defined below), WACHOVIA BANK N.A., as a Tranche C Term Lender, and MORGAN
STANLEY SENIOR FUNDING, INC. and WACHOVIA CAPITAL MARKETS, LLC, as lead
arrangers (each a “Lead Arranger” and collectively, the “Lead Arrangers”), to
the Credit Agreement, dated as of July 3, 2007 (the “Existing Credit
Agreement”), among the Borrower, the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”),
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and CITIGROUP GLOBAL MARKETS
INC., as co-documentation agents (in such capacities, the “Co-Documentation
Agents”), JPMORGAN CHASE BANK, N.A., as syndication agent (in such capacity, the
“Syndication Agent”), MORGAN STANLEY & CO. INCORPORATED, as collateral agent (in
such capacity, the “Collateral Agent”) and the Administrative Agent.
WITNESSETH
     WHEREAS, pursuant to the Existing Credit Agreement, the Lenders agreed to
make, and have made, certain loans and other extensions of credit to the
Borrower;
     WHEREAS, pursuant to Section 2.18 of the Existing Credit Agreement, the
Borrower has requested that an additional tranche of term loans in the amount of
$250,000,000 (the “Tranche C Term Loans”) be made available to the Borrower, and
the Tranche C Term Lenders (as defined below) and the Administrative Agent have
agreed, upon the terms and subject to the conditions set forth herein, that
(a) certain Lenders and certain additional Lenders (collectively, the “Tranche C
Term Lenders”) will make Tranche C Term Loans, (b) the proceeds of the Tranche C
Term Loans shall be utilized for general corporate purposes and to pay related
fees and expenses and (c) as permitted by Section 2.18 thereof, the Existing
Credit Agreement will be amended as set forth herein without additional consent
or approval of the Lenders;
     NOW, THEREFORE, the parties hereto agree as follows:
     SECTION 1. Defined Terms. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Existing Credit Agreement.
As used in this Amendment, “Lead Arrangers” means Morgan Stanley Senior Funding,
Inc. and Wachovia Capital Markets, LLC.
     SECTION 2. Amendment of the Existing Credit Agreement. (a) The Tranche C
Term Loans shall be deemed to be “Incremental Term Loans”, the Tranche C Term
Lenders shall be deemed to be “Lenders” and this Amendment shall be deemed to be
an “Incremental Facility Amendment”, in each case, for all purposes of the
Existing Credit Agreement and the Loan Documents.

 



--------------------------------------------------------------------------------



 



-2-

     (b) Section 1 of the Existing Credit Agreement is hereby amended as
follows:
     (i) by adding the following new definitions, to appear in proper
alphabetical order:
     “Incremental Facility Amendment Effective Date”: the date on which the
conditions precedent set forth in Section 3 of the Incremental Facility
Amendment dated as of November 2, 2007 to this Agreement shall have been
satisfied or waived, which date is November 2, 2007.
     “Tranche C Term Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Tranche C Term Loan to the Borrower in a principal
amount not to exceed the amount set forth under the heading “Tranche C Term
Commitment” opposite such Lender’s name in Schedule 1.1F. The original aggregate
amount of the Tranche C Term Commitments is $250,000,000.
     “Tranche C Term Facility”: at any time, the aggregate amount of the
Lenders’ Tranche C Term Commitments at such time.
     “Tranche C Term Lender”: shall have the meaning provided in the second
paragraph of the Incremental Facility Amendment.
     “Tranche C Term Loan”: as defined in Section 2.1(c).
     “Tranche C Term Percentage”: as to any Lender at any time, the percentage
which the aggregate principal amount of such Lender’s Tranche C Term Commitment
and Tranche C Term Loans then outstanding then constitutes of the aggregate
Tranche C Term Commitments and Tranche C Term Loans then outstanding.
     (ii) by deleting the definition of “Commitment” in its entirety and
substituting therefor the following:
     “Commitment”: as to any Lender, the sum of the Term Loan Commitment, the
Tranche C Term Commitment and the Delayed-Draw Term Loan Commitment of such
Lender. The original aggregate amount of the Commitments is $1,250,000,000.
     (iii) by inserting the phrase “, the Tranche C Term Facility” before the
phrase “and the Term Loan Facility” in the definition of “Facility”;
     (iv) by inserting the phrase “, the Tranche C Term Loans” before the phrase
“or Delayed-Draw Term Loans” in the definition of “Majority Facility Lenders”;



--------------------------------------------------------------------------------



 



-3-

     (v) by inserting the phrase “, Tranche C Term Loans” before the phrase “or
Delayed-Draw Term Loans” in the definition of “Notes”;
     (vi) by inserting the phrase “, the Tranche C Term Loans” before each
occurrence of the phrase “and Delayed-Draw Term Loan Commitments” in the
definition of “Percentage”; and
     (vii) by inserting the phrase “, the Tranche C Term Loans” before the
phrase “and Delayed-Draw Term Loan Commitments” in the definition of “Required
Lenders”.
     (c) Section 2.1 is hereby amended by inserting the following new clause
(c):
     “(c) Subject to the terms and conditions hereof, each Tranche C Term Lender
severally agrees to make a tranche c term loan (each, a “Tranche C Term Loan”
and, collectively, the “Tranche C Term Loans”) to the Borrower pursuant to a
single borrowing on the Incremental Facility Amendment Effective Date in an
amount not to exceed the amount of the Tranche C Term Commitment of such Lender;
provided, that no Tranche C Term Lender shall make any Tranche C Term Loan if,
after giving effect to such Tranche C Term Loan, the aggregate outstanding
principal amount of all Tranche C Term Loans would exceed the Tranche C Term
Commitments of all the Lenders. Amounts of Tranche C Term Loans repaid or
prepaid may not be reborrowed. The Tranche C Term Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.6. Borrowings of
Tranche C Term Loans pursuant to the Tranche C Term Commitments shall be
available only on the Incremental Facility Amendment Effective Date.”.
     (d) Section 2.3 is hereby amended by inserting the following new clause
(c):
     “(c) The Tranche C Term Loan of each Tranche C Term Lender shall mature in
19 consecutive quarterly installments, commencing on December 31, 2007 each of
which shall be in an amount equal to such Lender’s Tranche C Term Percentage
multiplied by the amount set forth below opposite such installment:

          Installment   Principal Amount  
December 31, 2007
    625,000  
March 31, 2008
    625,000  
June 30, 2008
    625,000  
September 30, 2008
    625,000  
December 31, 2008
    625,000  
March 31, 2009
    625,000  
June 30, 2009
    625,000  
September 30, 2009
    625,000  
December 31, 2009
    625,000  
March 31, 2010
    625,000  



--------------------------------------------------------------------------------



 



-4-

          Installment   Principal Amount  
June 30, 2010
    625,000  
September 30, 2010
    625,000  
December 31, 2010
    625,000  
March 31, 2011
    625,000  
June 30, 2011
    625,000  
September 30, 2011
    625,000  
December 31, 2011
    625,000  
March 31, 2012
    625,000  
Maturity Date
  $ 238,750,000”  

     (e) Section 2.11 is hereby amended by inserting the phrase “, the Tranche C
Term Loans” after each occurrence of the phrase “Term Loans” in paragraph (b);
     (f) Section 4.16 is hereby amended by (i) deleting the word “and” from the
end of clause (iii) in paragraph (a), (ii) deleting the period from the end of
paragraph (b) and substituting therefor the phrase “; and” and (iii) adding the
following new clause (c) at the end thereof:
     “(c) the proceeds of the Tranche C Term Loans shall be used for general
corporate purposes of the Loan Parties and to pay fees and expenses in
connection with the Incremental Facility Amendment.”;
     (g) The Schedules to the Existing Credit Agreement are hereby amended by
supplementing such Schedules with the information contained in Annex 1 hereto.
     SECTION 3. Conditions to Effectiveness of Amendment. The effectiveness of
this Amendment and the obligations of each Tranche C Term Lender to make a
Tranche C Term Loan hereunder on the Incremental Facility Amendment Effective
Date are subject to the satisfaction or waiver on or prior to the Incremental
Facility Amendment Effective Date of each of the following conditions:
     (a) The Administrative Agent shall have received (i) a counterpart of this
Amendment, executed and delivered by a duly authorized officer of the Borrower
and the Tranche C Term Lenders, (ii) an executed Acknowledgement and Consent, in
the form set forth at the end of this Amendment, from each Loan Party and
(iii) for the account of each Tranche C Term Lender that has requested Notes
pursuant to the Existing Credit Agreement, Notes with respect to the Tranche C
Term Loans conforming to the requirements hereof and executed by a duly
Authorized Officer of the Borrower.
     (b) The Administrative Agent shall have received opinions, addressed to the
Administrative Agent and each of the Lenders and dated the Incremental Facility
Amendment Effective Date, from (i) Kirkland & Ellis LLP, special New York
counsel to the Borrower and (ii) Broady R. Hodder, which opinion shall cover the
matters covered in Exhibit E-2 to the Existing Credit Agreement, after giving
affect to this Amendment.



--------------------------------------------------------------------------------



 



-5-

     (c) The Administrative Agent shall have received from the Borrower, a
certificate, dated the Incremental Facility Amendment Effective Date, signed by
the Chief Executive Officer, President or any Vice-President and the Secretary
of the Borrower in the form of Exhibit C to the Existing Credit Agreement with
appropriate insertions and deletions, together with (x) copies of the
resolutions, or such other administrative approval, of the Borrower approving
the Tranche C Term Loans to be reasonably satisfactory to the Administrative
Agent and (y) a statement that all of the applicable conditions set forth in
Sections 3(f) and 3(g) of this Amendment have been satisfied as of such date.
     (d) The Administrative Agent shall have received from the President, Chief
Financial Officer or another senior financial or accounting officer of the
Borrower a reasonably satisfactory solvency certificate that shall document the
solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the transactions contemplated hereby.
     (e) The Tranche C Term Lenders, the Administrative Agent and each Lead
Arranger shall have received all fees required to be paid, and all expenses
required to be paid for which invoices have been presented, on or before the
Incremental Facility Amendment Effective Date.
     (f) All representations and warranties contained in the Existing Credit
Agreement (as amended by this Amendment) or in the other Loan Documents in
effect on the Incremental Facility Amendment Effective Date both before and
after giving effect to the Tranche C Term Loans shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the Incremental Facility Amendment
Effective Date, except to the extent that such representations and warranties
expressly relate to an earlier date and except to the extent already qualified
by materiality, in which case such representations and warranties shall be true
and correct in all respects.
     (g) After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.
     SECTION 4. Effects on Loan Documents. (a) Except as specifically amended
herein, all Loan Documents shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
     (b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.
     (c) The Borrower and the other parties hereto acknowledge and agree that
this Amendment shall constitute a Loan Document.
     (d) On and after the Incremental Facility Amendment Effective Date the
Schedules to the Existing Credit Agreement shall be amended to reflect the
Tranche C Term Commitments.



--------------------------------------------------------------------------------



 



-6-

     SECTION 5. Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent and the Lead Arrangers for all their reasonable documented
out-of-pocket costs and expenses incurred in connection with this Amendment, and
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable documented
fees and disbursements of counsel to the Administrative Agent, in each case to
the extent required by Section 10.5 of the Existing Credit Agreement.
     SECTION 6. Non-Reliance on Administrative Agent. (a) Each Tranche C Term
Lender represents to the Administrative Agent and the Lead Arrangers that it
has, independently and without reliance upon either Lead Arranger, any Agent or
any Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Tranche
C Term Loans hereunder and enter into this Amendment. Each Tranche C Term Lender
also represents that it will, independently and without reliance upon any Lead
Arranger, any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates.
     (b) Each party hereto acknowledges that Morgan Stanley & Co. Incorporated
and/or its affiliates are engaged in providing investment banking and financial
advisory services, as well as securities trading, securities brokerage and
financing activities, including to the Borrower. Each party hereto acknowledges
that none of Morgan Stanley & Co. Incorporated or any affiliate thereof involved
in such services or activities has any obligation to use in connection with the
transactions contemplated by this Amendment, or to furnish to you, confidential
information obtained by them in connection with such services or activities.
     SECTION 7. Joinder. From and after the Incremental Facility Amendment
Effective Date, each Tranche C Term Lender executing and delivering a signature
page to this Amendment shall become a party to the Existing Credit Agreement as
amended hereby and shall have the rights and obligations of a Lender thereunder
and under the other Loan Documents and shall be bound by the provisions thereof.
     SECTION 8. Amendments; Execution in Counterparts. (a) This Amendment shall
not constitute an amendment of any other provision of the Existing Credit
Agreement not referred to herein and shall not be construed as a waiver or
consent to any further or future action on the part of the Borrower that would
require a waiver or consent of the Lenders or the Administrative Agent. Except
as expressly amended hereby, the provisions of the Existing Credit Agreement are
and shall remain in full force and effect.
     (b) This Amendment may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by the Borrower, the Administrative
Agent and the Tranche C Term Lenders. This Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, including by means of facsimile, each of



--------------------------------------------------------------------------------



 



-7-

which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
     SECTION 9. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO
HEREBY AGREES AS SET FORTH FURTHER IN SECTION 10.11 OF THE EXISTING CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            CLEARWIRE CORPORATION
      By:   /s/  John A. Butler       Name:   John A. Butler       Title:  
Executive Vice President
& Chief Financial Officer  

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent, Lead Arranger and
Tranche C Term Lender
      By:   /s/  ANDREW EARLS       Name:   Andrew Earls        Title:   VP  

 



--------------------------------------------------------------------------------



 



            WACHOVIA CAPITAL MARKETS, LLC, as Lead Arranger
      By:   /s/ Marc Birenbaum       Name:   Marc Birenbaum       Title:  
Director       WACHOVIA BANK N.A., as Tranche C Term Lender
      By:   /s/ Marc Birenbaum       Name:   Marc Birenbaum       Title  
Director  

 